         Case 1:18-cv-02711-ELH Document 26 Filed 04/25/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (NORTHERN DIVISION)


RAUL HURTADO, Individually and on
Behalf of All Others Similarly Situated,
                                                   Case No. 1:18-cv-02711-ELH
                      Plaintiff

               v.

GRAMERCY PROPERTY TRUST, et al.

                      Defendants


  DEFENDANTS GRAMERCY PROPERTY TRUST, ALLAN J. BAUM, Z. JAMIE
BEHAR, CHARLES E. BLACK, GORDON F. DUGAN, THOMAS D. ECKERT, JAMES
   L. FRANCIS, GREGORY F. HUGHES, JEFFREY E. KELTER, AND LOUIS P.
       SALVATORE’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants Gramercy Property Trust (“Gramercy” or the “Company”), Allan J. Baum, Z.

Jamie Behar, Charles E. Black, Gordon F. Dugan, Thomas D. Eckert, James L. Francis, Gregory

F. Hughes, Jeffrey E. Kelter, and Louis P. Salvatore (collectively the “Individual Defendants”

and together with Gramercy the “Defendants”) respectfully request that this Court dismiss with

prejudice the complaint filed by Plaintiff Raul Hurtado (“Plaintiff”) for failure to state a claim

upon which relief may be granted. The grounds for this motion are set forth fully in the

accompanying memorandum in support. A proposed Order is attached.


                                                              /s/
                                                       James D. Mathias (Bar No. 06311)
                                                       David Clarke, Jr. (Bar No. 02177)
                                                       Benjamin D. Schuman (Bar No. 28829)
                                                       DLA PIPER LLP (US)
                                                       The Marbury Building
                                                       6225 Smith Avenue
                                                       Baltimore, Maryland 21209
                                                       (410) 580-3000 (telephone)
                                                       (410) 580-3001 (facsimile)
         Case 1:18-cv-02711-ELH Document 26 Filed 04/25/19 Page 2 of 2



                                                   james.mathias@dlapiper.com
                                                   david.clarke@dlapiper.com
                                                   ben.schuman@dlapiper.com

                                                   Counsel for Gramercy Property Trust and the
                                                   Individual Defendants
OF COUNSEL:

Jonathan K. Youngwood (admitted pro hac vice)
Craig S. Waldman (admitted pro hac vice)
Jonathan S. Kaplan (pro hac vice motion
forthcoming)
SIMPSON THACHER & BARTLETT LLP
425 Lexington Avenue
New York, NY 10017
Telephone: (212) 455-2000
jyoungwood@stblaw.com
cwaldman@stblaw.com
jonathan.kaplan@stblaw.com

Of Counsel for Gramercy Property Trust

William Savitt (pro hac vice motion forthcoming)
Courtney Shike (pro hac vice motion forthcoming)
WACHTELL, LIPTON, ROSEN & KATZ
51 West 52nd Street
New York, NY 10019
Telephone: 212-403-1000
Facsimile: 212-403-2000
wdsavitt@wlrk.com
clshike@wlrk.com

Of Counsel for the Individual Defendants




                                             2
